Spring v County of Monroe (2017 NY Slip Op 06867)





Spring v County of Monroe


2017 NY Slip Op 06867


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: PERADOTTO, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (669/17) CA 16-01712.

[*1]TODD SPRING, PLAINTIFF-RESPONDENT,
v COUNTY OF MONROE, MONROE COMMUNITY HOSPITAL, MAGGIE BROOKS, AS MONROE COUNTY EXECUTIVE, DANIEL M. DELAUS, JR., ESQ., WILLIAM K. TAYLOR, ESQ., BRETT GRANVILLE, ESQ., MERIDETH H. SMITH, ESQ., AND KAREN FABI, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.